                                       Case 3:16-cr-00440-WHA Document 164 Filed 02/24/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                     Plaintiff,                           No. CR 16-0440 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                                FINAL PRETRIAL ORDER
                                       NIKULIN,
                                  14
                                                         Defendant.
                                  15

                                  16

                                  17        FOR GOOD CAUSE and after a final pretrial conference, the following constitutes the final

                                  18   pretrial order and rulings on motions in limine:

                                  19                1.         This case shall go to a JURY TRIAL on MARCH 9 AT 7:30 A.M. with jury

                                  20   selection. Trial will go dark on MARCH 12, 13, AND 16.

                                  21                2.         Rulings on the motions in limine are summarized below.

                                  22                3.         Except for good cause, each party is limited to the witnesses and exhibits

                                  23   disclosed in the joint proposed final pretrial order less any excluded or limited by an order in

                                  24   limine. Materials or witnesses used solely for impeachment need not be disclosed and may be

                                  25   used, subject to the rules of evidence.

                                  26                4.         A jury of 12 PERSONS AND 2 ALTERNATES shall be used.

                                  27                5.         Jury selection will be conducted as per the Court’s normal procedure as

                                  28   discussed at the final pretrial conference.
                                         Case 3:16-cr-00440-WHA Document 164 Filed 02/24/20 Page 2 of 3




                                   1                  6.      Both sides agree that no witness will speak with any counsel on the

                                   2    subject of her testimony during breaks or recesses while the witness is on cross examination.

                                   3                  7.      No explicit time limit was imposed by the Court. Counsel will please be

                                   4    efficient in their use of time.

                                   5                                 RULING ON MOTIONS IN LIMINE

                                   6   GOVERNMENT’S MOTIONS IN LIMINE.
                                   7          1.      ADMIT CO-CONSPIRATOR STATEMENTS.
                                   8          A subsequent order will address this motion.

                                   9          2.      EXCLUDE EXPERT TESTIMONY OF TAMI LOEHRS.
                                  10          Defense counsel has stated they no longer plan to use Tami Loehrs to testify as an expert.

                                  11    The motion is DENIED AS MOOT.

                                  12          3.      OPENING STATEMENTS.
Northern District of California
 United States District Court




                                  13          For the reasons stated on the record, the motion is DENIED.

                                  14          4.      PRECLUDE REFERENCES TO EXTRADITION, CONFINEMENT,
                                                      MENTAL COMPETENCY, AND PUNISHMENT.
                                  15
                                              The unopposed motion is GRANTED.
                                  16
                                              5.      PRESENTATION OF UNNOTICED AFFIRMATIVE OR LEGAL DEFENSE
                                  17                  TO THE JURY WHERE BURDEN IS ON DEFENSE TO PROFFER
                                                      FOUNDATION TO THE COURT.
                                  18
                                              The unopposed motion is GRANTED.
                                  19
                                       DEFENDANT NIKULIN’S MOTIONS IN LIMINE.
                                  20
                                              1.      EXCLUDE ALLEGED CO-CONSPIRATOR STATEMENTS.
                                  21
                                              As stated above, a subsequent order will address this motion.
                                  22
                                              2.      EXCLUDE PRIOR BAD ACT EVIDENCE, BAD CHARACTER EVIDENCE,
                                  23                  AND PRIOR CRIMINAL CONVICTIONS.

                                  24          This order defers on ruling on whether to preclude the government from introducing

                                  25    evidence of a prior bad act, bad character and/or criminal convictions. The parties shall not

                                  26    make reference to such evidence and/or convictions in their opening statements. Before

                                  27    introducing such evidence, the government shall advise the court and defense counsel so that

                                  28    the ruling can be made in advance, but with the benefit of trial evidence.
                                                                                        2
                                       Case 3:16-cr-00440-WHA Document 164 Filed 02/24/20 Page 3 of 3



                                            3.      EXCLUDE REFERENCE TO NIKULIN’S FINANCES AND LIFESTYLE.
                                   1
                                            This order defers on ruling on whether to preclude the government from referencing
                                   2
                                       defendant’s finances and lifestyle. The parties shall not make reference to defendant’s finances
                                   3
                                       and lifestyle in their opening statements. Before introducing such evidence, the government
                                   4
                                       shall show the video(s) and photograph(s) in question to the Court outside of the jury’s
                                   5
                                       presence.
                                   6

                                   7
                                            IT IS SO ORDERED.
                                   8

                                   9
                                       Dated: February 24, 2020.
                                  10

                                  11

                                  12                                                          WILLIAM ALSUP
Northern District of California
 United States District Court




                                                                                              UNITED STATES DISTRICT JUDGE
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
